SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 Delaware Group® Adviser Funds Delaware Group® Cash Reserve Delaware Group® Equity Funds I Delaware Group® Equity Funds II Delaware Group® Equity Funds IV Delaware Group® Equity Funds V Delaware Group Foundation Funds® Delaware Group® Global & International Funds Delaware Group® Government Fund Delaware Group® Income Funds Delaware Group® Limited-Term Government Funds Delaware Group® State Tax-Free Income Trust Delaware Group® Tax-Free Fund Delaware Pooled® Trust Delaware VIP® Trust Voyageur Insured Funds Voyageur Intermediate Tax Free Funds Voyageur Mutual Funds Voyageur Mutual Funds II Voyageur Mutual Funds III Voyageur Tax Free Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Subject line: REMINDER: Shareholder proxy vote For internal use only. Do not distribute. Hello all, As a reminder, Delaware Investments is seeking shareholder approval on several proposals for all retail mutual funds, Delaware Pooled Trust Portfolios (DPT), and Variable Insurance Products (VIP). If you are a shareholder of any open-end Delaware Investments Fund(s), you have received a proxy statement and ballot in the mail. Please vote as soon as possible! Detailed information is included in your proxy statement. Note: If you have not received your proxy materials, contact Dennis Gallagher at ext. 42980. You may vote by: 1. Mail Vote, sign and date the proxy card and return it in the postage-paid envelope. 2. Internet Go to the website www.proxy-direct.com or scan the QR code on your proxy card. Follow the on-screen instructions. This website is available 24 hours. 3. Telephone Call 800 337-3503 and follow the recorded instructions. This phone number is available 24 hours. Call 866 612-5812 to vote via live operator. Hours of operation are M-F 9 a.m. – 11 p.m., and Sat. 12 p.m. – 6 p.m. EST. 4. In person Attend Shareholder meeting at the offices of Stradley Ronon Stevens & Young, LLP. 2005 Market Street, 26th Floor, Philadelphia, PA 19103 Date: March 31, 2015 Time: 3:00 p.m., EST
